Citation Nr: 1243773	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  08-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for bilateral pes planus, and assigned a 10 percent disability rating, effective July 8, 2003.  The Veteran timely perfected an appeal of the assigned disability rating.  

In January 2010, the Board denied entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court granted a Joint Motion for Remand, and remanded this claim to the Board for further proceedings consistent therewith.  In September 2011, the Board remanded this claim for additional development.  

In January 2012, the VA increased the initial rating for bilateral pes planus from 10 percent to 30 percent, effective July 8, 2003.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  The electronic file contains additional relevant VA treatment records pertaining to the claim.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to an initial disability rating of at least 50 percent for his service-connected bilateral pes planus disability.  

In the March 2011 Joint Motion for Remand, the parties found that the Board failed to provide adequate reasons and bases for its denial of an initial rating in excess of 10 percent for bilateral pes planus because the Board did not address the criteria for a 50 percent rating as provided in 38 C.F.R. § 4.71a, Diagnostic Code 5276.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  The parties also noted that the Board's denial of an initial evaluation in excess of 10 percent did not take complaints of foot numbness after exertion into consideration.  

In September 2011, the Board remanded this claim for additional development in effort to comply with the Joint Motion.  In pertinent part, the remand noted that it was unclear whether the Veteran's complaints of bilateral foot pain and numbness and any associated decrease in functionality of his bilateral feet was related to his service-connected pes planus, or to plantar fasciitis that was diagnosed during the October 2007 VA foot examination.  Regarding complaints of numbness, it was noted that service connection was also in effect for peripheral neuropathy of the bilateral lower extremities secondary to service-connected type II diabetes mellitus, thus, it was unclear whether such complaints were related to service-connected pes planus, or to service-connected peripheral neuropathy of the lower extremities.  The Board noted that pyramiding, the evaluation of the same disability or same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

In light of the above, the September 2011 remand directed that the Veteran undergo a VA orthopedic examination of his feet for diagnosis of any foot disability found on examination, to include previously diagnosed hallux valgus and plantar fasciitis.  The examiner was to opine whether it is at least as likely as not that each foot disability diagnosed during the claim, to specifically include previously diagnosed hallux valgus and plantar fasciitis, had onset during or was otherwise caused or aggravated by the Veteran's service or service-connected pes planus.  The examiner was also directed to discuss whether complaints of foot numbness are related to service-connected bilateral pes planus or to service-connected peripheral neuropathy of the bilateral lower extremities secondary to service-connected type II diabetes mellitus.  Any symptoms that were not related to service or service-connected pes planus were to be identified separately, if possible.  If complaints of numbness were found to be unrelated to pes planus, they were not to be considered by the examiner in his or her determination of the severity of the Veteran's bilateral pes planus.  The examiner was directed to set forth all examination findings along with complete rationale for all conclusions reached in the examination report.

In November 2011, the RO requested that the Veteran be scheduled for a VA foot examination for evaluation of his service-connected pes planus.  The examination request contained detailed directives as outlined in the September 2011 remand.  

In December 2011, the Veteran underwent a VA foot examination as directed.  In relevant part, bilateral foot complaints and symptoms included: pain, stiffness, fatigability, and weakness while standing and walking; weekly flare-ups of joint disease at least once a week that lasted for less than 1 day and were precipitated by prolonged standing and walking, and; characteristic callus or calluses caused by flatfoot.  Such complaints and symptoms were not relieved with use of arch supports, built up shoes, or orthotics.  Complaints of foot numbness were not noted.  

In relevant part, physical examination of the feet in December 2011 was significant for mild weakness bilaterally, which was accompanied by notation that the Veteran also has diabetic neuropathy.  The examiner noted prior x-ray findings which showed bilateral hallux valgus deformities (right greater than left) and associated arthritic findings of the first metatarsophalangeal joint.  X-ray examination during the December 2011 examination showed hallux valgus, mild to moderate osteoarthritis, and a mildly decreased calcaneal pitch angle of "15?" on the right and "20?" on the left.  

The only foot disability diagnosed by the December 2011 examiner was bilateral pes planus.  The examination report contained notation during the physical examination indicating that "there were no other pertinent . . . complications, conditions, . . . related to pes planus."  The examiner opined that the Veteran's pes planus is a congenital or developmental condition that was at least as likely as not worsened during service.  Thereafter, he checked a box indicating that "the claimed condition" is at least as likely as not proximately due to or the result of the Veteran's "service-connected condition."  His rationale stated that pes planus was noted during service, thus, there was a 50 percent or better probability that this condition was aggravated during service.  The examiner's diagnosis of pes planus and his opinion relating that disability to service, which had already been established on prior occasion, did not make any specific mention of or address prior and current x-ray findings of bilateral hallux valgus deformities, nor did it provide any discussion of the October 2007 diagnosis of bilateral plantar fasciitis and any possible relationship between such diagnoses and the Veteran's military service or service-connected pes planus as directed.  Similarly, complaints of foot numbness with exertion were not mentioned and the examiner did not provide an etiological opinion as to whether such complaints are likely due or related to service-connected pes planus or to diabetic peripheral neuropathy of the lower extremities as directed.  

The examiner did find mild weakness of the bilateral feet on examination with notation of peripheral neuropathy.  He did not state, however, whether weakness is at least as likely as not due to service-connected diabetic peripheral neuropathy of the lower extremities, in which case it would not be factored into evaluation of the current severity of the bilateral foot disability currently on appeal, or to bilateral pes planus, in which case weakness would be factored into the severity of the foot disability on appeal. 

In light of the above, the Board finds that it is necessary to obtain an addendum opinion from the December 2011 examiner so that he may address the Veteran's complaints of bilateral foot numbness with exertion and the likely etiology of such complaints.  Clarification is also needed as to whether the Veteran has current diagnoses of bilateral plantar fasciitis and hallux valgus deformities as noted in prior treatment records and the October 2007 examination report, and if so, whether such diagnoses are due to service or service-connected pes planus.  Clarification is also needed as to the likely etiology of foot weakness found on examination in December 2011 followed by notation that the Veteran also had been diagnosed with bilateral peripheral neuropathy of the lower extremities.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Dyment v. West, 13 Vet. App. 141 (1999), the Court found that it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall. 

Additionally, relevant ongoing VA treatment records, if any, should be obtained from the Mountain Home and Memphis VA Medical Centers and the Knoxville outpatient VA clinic dating since December 2011.  38 C.F.R. § 3.159(c)(2).

The Board regrets the delay occasioned by another remand, but on review, it does not appear that there was substantial compliance with the previous remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Mountain Home and Memphis VA Medical Centers, and the Knoxville VA outpatient clinic, all ongoing pertinent records of evaluation and/or treatment of the Veteran dating since December 2011.  The RO must follow procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records/responses received from each contacted entity are associated with the claims file, the RO should obtain an addendum opinion from the December 2011 VA examiner, if possible.  If the December 2011 examiner is unavailable, an opinion should be obtained from another qualified VA physician.  The claims folder, to include any relevant records contained in Virtual VA, and a copy of this REMAND must be made available to the examiner.  The examiner must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA. 

The examiner should indicate whether the Veteran has, in addition to bilateral pes planus, current diagnoses of hallux valgus and plantar fasciitis disabilities.  If so, the examiner should opine as to each additional foot disability, whether it is at least as likely as not (i.e. at least 50 percent chance or greater) that the disability had its onset in service or was otherwise caused or aggravated (worsened beyond the normal course and scope of the disability) by the Veteran's active military service, or service-connected pes planus.  

The examiner should also discuss the Veteran's complaints of foot numbness upon exertion and the December 2011 examination finding of foot weakness on with notation of peripheral neuropathy and opine as to whether such complaint and finding are related to bilateral pes planus or any additional foot disability found to have had its onset during or to otherwise be related to service or service-connected pes planus, or to service-connected diabetic peripheral neuropathy of the lower extremities.  

The examiner should indicate whether the pes planus is moderate, severe or pronounced.  If the finding of weakness noted during examination in December 2011 and/or complaints of numbness of the bilateral feet upon exertion are found to be unrelated to pes planus, such complaints and findings should not be considered by the examiner in his/her determination of the severity of the Veteran's pes planus disability.



The examiner must provide the reasons and bases for any medical opinions given.  If the examiner is unable to provide any of the requested opinions that fact must be stated and the reasons why explained.  That is, the examining physician must specifically explain why the causation of plantar fasciitis and hallux valgus diagnoses, numbness, and weakness found on exanimation in December 2011, is unknowable.  If the examiner determines that examination of the Veteran is necessary prior to rendering the requested opinions, this should be accomplished.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner has documented their review of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  Upon completion of the above development, and any additional development deemed appropriate, the RO must readjudicate the issue of entitlement to an initial rating in excess of 30 percent for bilateral pes planus.  All applicable laws and regulations should be considered, to include whether the claim must be submitted to the Director, Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration.  If any benefit sought on appeal remains denied, the appellant and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



